 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:20-CV-02434-KJM-AC
12                  Plaintiff,
                                                        ORDER TO EXTEND THE
13          v.                                          DEADLINE TO SUBMIT A JOINT
                                                        STATUS REPORT FROM JUNE 7,
14   APPROXIMATELY $7,200.00 IN                         2021 TO AUGUST 6, 2021
     U.S. CURRENCY, AND
15
     APPROXIMATELY $9,000.00 IN
16   U.S. CURRENCY,
17                  Defendants.
18

19          Pursuant to the United States’ Request to Extend the Deadline to file a Joint Status Report, the

20 Court finds that there is good cause to extend the deadline to file a Joint Status Report from June 7, 2021

21 to August 6, 2021.

22          IT IS SO ORDERED.

23          This order resolves ECF. No. 19.

24 DATED: May 27, 2021.

25

26

27

28
                                                        1
